Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 1 of 23




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       M IA M IDIV ISION

                       CASE NO 17:60533-ClV-M ARTW EZ- OTAZO-M YES

   RO DN EY SC OTT PA TTERSON

                  Plaintiff
                                                                        FILED BY          '     D.C,
   V.
                                                                             :
                                                                         -
                                                                             .,
                                                                         *:c11t'
                                                                                   Mày 2 #22:
   AM ERICAN AIRLINES,                                                  JJs  ANGE
                                                                                KL
                                                                                 UASE.
                                                                         '
                                                                            CLER
                                                                                      NOBL
                                                                                      DI
                                                                                            E
                                                                                        SX Gm
                                                                            s.o.oFil-k.-MIAMI
                 D efendant




        PLAINTIFF'S RESPONSE TO DEFENDANTS M O'TlON FOR SANCT
                          REOUEST FO R O                     IO NS AND
                                                    TH E R R ELIE F

          Plaintiffrespondsto the D efendant's m otion f
                                                       orsanctionsandotherrequestedrelietland
  would respectfully requestthatthis Courtconsider the follow ing m atters in opposition to those
 pendirzgm otionsasfiled byDefendantand grantth
                                                e Plaintiffreliefasrequested. Plaintiffrequests
 thisCourtgrantrelieffrom the pageand word
                                           countrestrictionsasapplicable. Plaintiffsspouse
 who isfamiliarwith thecasehasassisted thePlaintiffto completethisresponse

               1. FactualBackeround/usERlu Violationsbv Am erican A irlines
         Plaintiff brings this action against his emplo
                                                        yer,Am erican Airlines, alleging multiple
 violations of the Uniformed Services Em pl
                                                oym ent and Reem ploym ent Rights Act, title 38
 U.S.C.jj4301,etseq (''USERRA''       ). Asan underlying pointofinfonnation the stated p
 i                                                                                          urpose
  n theenactmentofUSERRA by theUnited States Congress wasto encourage non
 i                                                                                 -
                                                                                     careerservice
  n theuniformed branchesoftheUnited StatesM ilit
                                                     ary services,whileprotectingem ployeerights
 soastom inim izethedisruptiontothelivesofpersonsperform ing services on behalfoftheU nited
 States military and so as to prohibit discrim ination againstpersons because of such milit
                                                                                        ary
 service,a11ofwhich benetkstheNation asawhole.The pream ble ofthe law calls outthe Suprem e


                                                1
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 2 of 23




    Court'saffirmation oftheprotectionsand broad interpretation in a11the law 'siterationsover45
   years,dem onstrating long-term com mitmentto these issues:çT his legislation is to be liberally
   constnzed forthe benefitofthose who leftprivate life to serve theircountry in itshourofgreat
   need....Andnopradiceofem ployersoragreem entsbetween employersandunionscancutdown
   theserviceadjustmentbenefitswhichCongresshasseeuredtheveteranundertheAd ''g38U.S.C    .


   j43021.1
           O n Septem ber21,2015,Plaintiff,who holdsthe rank ofLt. Colonel,provided notice to his
   employer,the Defendant,American Airlines, through its ChiefPilot,Jam es Bonds, thatPlaintiff
   w ould perform m ilitary service from the period of22 Sept. 25 Sept.2015. Thatalthough ithas
                                                               -



   been acknow ledged by M r. Bonds thatPlaintiffcom plied with the provisions ofUSERRA in
   m aking hisrequestrelated to Plaintiffs contem plated m ilitary service, the D efendantignored and
   continues to this day,the provisions of U SER RA by willfully refusing to rem ove the Plaintiffs
   scheduled work and denying him the protectionsprovided to Plaintiftlasan employee, under
   USERRA. The Defendantcompounded itserrorandU SERRA violation when itlaterinstructed
   its Com orate G eneralCounsel, Lucretia G uia,Esq.,to pen a letter to the D epartm ent of Labor'
   investigator,which indicated thatPlaintiffsrequestform ilitary leave w as ''suspicious''and alleged
   com m unications betw een Plaintiff and M r. Bonds as the basis for such allegation, w hich
   allegationswerein factlatershown tobeafabrication by theDefendant. (ECF 116-71
          W hen Plaintiff discovered that M r. Bonds had failed to rem ove him from the tlight
   schedule as required by law ,he wasforced to contad the Defendant's After- l-lours Chief Pilot,
   David Tatum ,who imm ediately removed Plaintiff from his flight schedule to allow for the
   Plaintiffsmilitaryservice.(ECF73-31(127-11PlaintiftlasaconscientiousemployeeofAmerican
  Airlines did notwantto see Am erican's custom ers inconvenienced by a schedule internlption
  which would have occurred due to Bonds'willfulfailure to act in compliance with the 1aw
  including theaddition ofprerequisitesto theexercise ofthisright(38 U S.C.4302(b)). M ost
                                                                              .

  m ilitary service m em bers, outofrespectand politeness,phrase notice ofabsence asa ttrequest''
  formilitary leave. ltisnot, in fact,arequestata1l.2 Itisa rightguaranteed by USERRA itself.


  1I38 U.S.C.j 43021,SeeFishgold v.Sullivan Drydock and RepairCorp.,328 U.S.275,285
  (1946),citedinAlabamaPowerCo.r.Davis,431IJ.S.581,584-85(1977)9Kingv.St.Vincent's
  Hosp-,502U.S.215,221n.9(1991).
  2 See 70 Fed. Reg.75,246, 75256 (Dec,1% 200% available at70 FR 75246-01,at*75256
  (notingthatGJ#zzl#/.
                     Wa#apriorconsentrequirementwouldimproperlygranttheemployerveto
                                                  2
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 3 of 23




   Plaintiffrequested tim e offto perform military service and vacation tim e to coverthatservice.
   Defendanthas repeatedly and improperly asserted thiswasa ''vacation request''despite the fact
   thatthe notice w as clearly and unequivocally m ade underU SERRA . g20CFR j1002.1531
           So asto back pedalfrom David Tatum 'seventualgranting ofPlaintiffsUSERRA request,
   theDefendant,through communicationsbetween M r. Bondsand M r.Tatum ,attempted to argue
   thatM r.Tatum was''duped''into thePlaintiffsrequestandthatPlaintiffhadanulteriorm otivefor
   notw anting to fly w ith a professionalstandardspilotthatPlaintiffw as scheduled to tly w ith the.
   followingday(Americanhasallegedthissamepilotinvestigatedtheplaintiftltanoutright
   M isrepresentation,ProfessionalStandards does investigate pilots for disciplinmy or otheraction
   by theAA). On oraboutOctober20,2015,Mr.Bonds,threatened to discipline Plaintiff, a
   violation of38 USC j4311,alleging thatPlaintiffhad notproduced to him documentation of
   unifonned service that he had requested. A lthough not required by law ,Plaintiff in response
   thereto subm itted an excem tfrom payrolldocum entsshow ing periods ofservice as soon as such
   docum entsw ere m ade available on the ''M y Pay''section ofthe D efense Finance and A ccounting
   webpage.3 True and correctcopies of such docum ents have been submitted to the Courtto
   establish U SERRA protections. D espite the proffering of such docum ents to the D efendant,
   Am erican wrongfully continuesto deny thevalidity ofthepriorsuppliedproofofm ilitary service
   of Plaintiff despite the factthat such matters fallwithin the purdew of the types ofevidence
   consistentw ith the requirem entsofthe law . Sim ply putAm erican has,contrary to law , chosen in
   bad faith to rejectthe Plaintiffsproofofmilitary service sincethe acknowledgementofsame
   w ould m ake it clear that Am erican has, consistent w ith its prior practice, failed to allow for
   USERRA rightsto be exereised by itsemployees. 4




  authority overtheemployee'sabilitytopeqform JerWceintheuniformedservicesbyforcing the
  employee to choose between service andpotentiallossof his orheremploymentposition,4T '
  consentwerewithheld',
  320CFR j1002.121,20CFR j1002.123
  4idjDjiscriminationisseldom openornotoriouslMSheehan,240F.3d at1014,and Gem ployers
  rarely concede an improperm otivation fortheirem ploym entactions,'gM cM illan v Dep'tof
  J                                                                                       .

   ustice,812 F.3d 1364,1372 (Fed.Cir.2016).Rather,discrimination tendsto bedtinferredM
  from evidence oféihostility''or éidisparatetreatm entofcertain em ployeescom pared to other
  em ployeesw ith sim ilar w ork records or offenses-''Sheehan.240 F.3d at1014.

                                                  3
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 4 of 23




           Rather than approach the true issue, and the basis for the Plaintiffs com plaint,the
   Defendantseeksto usea ''redherring''to question thethen and now physicalhealth and cognitive
   abilitiesofPlaintiffso asto havehim deem ed ''unfitforduty''apretextforitsblatantviolation of
   USERRA. The defendant has com pounded its USERRA violations by further changing the
   Plaintiffs employm ent status by placing the plaintiff on kéadm inistrative leave'', while he
   performedmilitaryservice.Thedefendantfailedtoproperlyre-employtheplaintiffunderj4313
   ofU SERRA .SIn the case ofThompson v.  CityofBeverlyHills(C.D.Cal.20101thecourtfounda
   ''triableissueoffact,thatemployer'splacementof(Thompsonlonpaidadministrativeleavewas
   dischargeunderj4316(c).''Seealso#c//yvMetro(6thCircuit,No.07-5649)UnlawfulDischarge
   isretaliationtmderj4311.

                             2.The U nfounded W hitehouse Com plaint
   Theunfounded 24 September,2015 W hithehouse(W H)complaintcomessquareinthemidstof
   military leave,liketyatthetlrging ofpilotsin thetlightoffiee(Captain Bonds)whowereangry
   withtheplaintiffforcostingthem money(chiefpilotsreceiveabonusand Bondsadmitledthey
   didn'thave the m oney to allow Plaintiffto perform m ilitary service and be paid by A A , a right
  guaranteedunderUSERRA). Bondsfacing severeconsequencesrealizedheneeded areasonto
  justify histmlawfulacts. The complaintwasa lz-page regurgitation ofhisstaleM arch,2015
   com plaint.W H know ing thathispriorcom plaintsw ere unfoundcd likely saw this opportunity by
   Bondsasaway to retaliate.Bondsem ailed hissupervisorson September6, 2015 and relayed to
   him an allegation,thatW H literally chased him down in theterm inalwith yetanotherstory about
   Patlerson. This allegation like the others was unfounded. Captain Brian Beach provided the
   M arch,2015 com plaintto corporate security and later advised the corporate security reportw as
  unfounded.It is no coincidence the corporate security reportm iraculously disappeared, as it


  5''W hile according a returning servicem em berIow erstatusthan she orhe had before Ieaving
  formilitaryservicecanbeadenialofabenefitofemploymentviolativeofj4311ofUSERRA
  Iseee.g.,Reedv.Cityofcharleston,D.S.C.2012,inferenceofdenialofbenefitofemployment
  raised by allegations thatupon his return from m ilitary Ieave,city never restored veteranfs
  form er dutiesbutinstead placed him under internalaffairsinvestieation,never reissued his
  service w eapon or badge,and confiscated his identification cards.lIemphasisaddedl,such
  reduced status m ay also constitute a failure to reem ploy the servicem em ber in a
  reemploymentposition required underj4313 ofUSERRA.''''UnIikej4311,neitherj4313
  norj4316(c)requireany showingofdiscriminatoryintenttoestablish aviolatiom''

                                                 4
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 5 of 23




   exonerated the Plaintiff. W hitehouse alleged he was the victim of harassm ent, however,
   American's HR was remiss in applying its own policies and could not, as the com plaint w as
   withoutmeritand tmfounded. TheAllied Pilot'sAssociation convened a specialAppealsBoard
   to review theW hitehouseallegationsand thatboard concluded:
              * W hitehouse(W H)statementusedinflammatorylanguagequestioningFirst
                OftkerPatterson's(FOP)employmentstatusandquestioningthementalhealthof
                (FOP),although noevidencewaspresentedtotheBoard indicatingthatCaptain
                (W H)isqualifiedtomakesuchaccusations.Theseactionsandstatementswere
                morethanjustanecdotalreferences.Theyareretaliatoryinnatureand,when
                takenasawhole,constitutemalice,ill-willandnojustifiablereason.
          The Appeals Board was unaware ofthe corporate security reportas Am erican did not
   discloseittothePlaintifforhisunion attorneyandto thisday hasgoneto greatlengthsto conceal
   thatreportfrom thisCourt.American seekstojustify the W H complaintto supportitsunlawful
   actsviolating U SERRA. ltshould notcome asa surprise the board found the sam eunfounded
   conclusion. A further detrim ent to W hitehouse, were his feeble attem pts to avoid service of
   process. H is attorney subm itted a letter from his doctorto excuse him from being deposed, yet
   w hile he w as supposed to be athom e resting, he w as 150 m ilesnorth ofhissurgery site appearing
   beforea N otary Public. (SeeExhibit1)W hitehousewasreportedbynumerouswitnessestochange
   outofuniform and use different exitsto avoid process servers. W hitehouse frangible credibility
   andthecomplainttsl/hearsay arenotwelltakenbythePlaintiffassuchtheCourtshouldnotrely
   onthem .Any referenceto the com plaintshould bestricken ashearsay.


                              J.Anticipation ofLitization and Stratezv
          Lt.Co1Patterson w as w arned by the A PA and other pilots in 2016, that Am erican had
  egregiously applied the Section 20processto forcethem onto disability and then then two years
  laterstrip them ofdisabilitythusconstructively term inatingthem . Forcing a pilotonto disability,
  paid withheldorsickisdisparatetreatm entforthepilotand stripsthem ofbenetks. Itisan inferior
  positionwhich amotmtstodiscriminationtmderj4311.

          G iven the expense of litigation and paying disabled pilots, w hat nm ounts to one quarter
  salary,thecaseofCaptain M ichaelDale, highlightsthefact,Section 20physicalexaminationsare
  ahugecostsavingsforAmerican and avoid dueprocessobligations. Plaintiffeontad ed Dr.Jeff
  Kantor,lead psychologist for Com prehensive M ed Psych, in early 2016 reference to hispending

                                                  5
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 6 of 23




   Section 20 Exam with Dr.John Knippa. Patterson had extensive phone consultation with Dr.
   Kantorregarding American's plan to railroad him absenta m edicaldiagnosis and allegations
   which proved false. Dr.Kantorwasconsulted regarding pending litigation and wasfully aware
   thatLt.Co1Patlerson intended to take the m atterto courtto address the USER'
                                                                              RA issue. D r.
   Kantorassured Patterson thathewasfully capable ofconductingany neuropsychologicaltesting.

          ln another case dem onstrating the natttre ofA m erican's conduct, Plaintiffw as also m ade
   aw are ofthe case ofCaptain Brian O strom ,a pilotthatA m erican also sentto an irregular Section
   20 physicalexam,an exam thatwas fraughtwith error. O strom later sued A m erican over the
   section 20 irregularitiesand apparently settled, asthe casedidnotgoto trial. Ostrom iscurrently
   flying forA m erican A irlines asa captain. D rJeralAhtone w as questioned abouta letterhe sent
   to the FederalAir Surgeon,regarding the psychologicalstatus of Ostrom after American had
   agreed to settle w ith him and cleared him to resum e tlying. Dr.A htone stateshe neverexnm ined
   Ostrom and he was told by American m anagementto sign the letter apattern sim ilarto Brian
   Beach. ThatletterconfirmsAm erican'spattern ofretaliation and bad faith. O strom retained his
   A innan M edicalCertificate and is currently flying forA m erican. (SeeExhibit2)

                                           4. M av 6.2016 Letter
         AmericanhasdeliberatelygivenlittleattentiontoaletterwrittenbyEdwinBercaw (CM S)
   to Dr.Glelm Caddy (M ay 6,2016). (SeeattachedExhibit3). The dtsmoking gtm''letterbelies
   Am erican'sassertionsregarding the Plaintiffsm entalhealth. This letter is inseparable from the
   underlyingreportandactstofurtherclarifythefindingsinthatreport(ECF 87,Attach 1j.Despite
  the statem entsby counselforA m erican, the letterfrom CM S expoundsquite favorably forLt.Co1
  Patterson,w ho soughtcotm selfrom D r.K antorin anticipation oflitigation. Am erican arguesthat
  theplaintiffconcealed thereportissued byCM S. However,thisisnotatruestatement.American
  wasaw areoftheCM S reportfornearly ayearand half.TheM ay 6, 2016 letterw asm ailed to Dr.
  Caddy asitincludesCaddy'smailing addressand no facsimile infonnation. Caddy had inquired
  abouttheparticipation ofastudentpsychologist, N athaly Fonseca,w ho wasnoteligible forboard
  certificationwhichisanFAA requirementtoconductevaluations(SeeExhibit4).Theletterstates:
      * ttthere was no substantiated history l had available to indicate he has a personality
        disorder''



                                                  6
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 7 of 23




       * Thefndingsin ourevaluation weregenerallypositive,with apassing Cogscreen. (Dr
          Caddy usedthisexactlanguageinwhenquestioned aboutthereport, indicatinghehad seen
          thisletterwhich wasm ailed to him . There isno evidence thatCaddy saw the reportnor
          thePlaintifforhisattorney. Despite repeated requests, Bercaw was rem iss in discussing
          thereportwiththeplaintifg
       * He a hibited high average intellectualfunctioning,his attention,processing speed,
          language,visualspatial,visualzaevlt?r.pand m otorscores weregenerally consistentwith
          a pectations. Thesevery wordsdo notindicate Lt.ColPatterson perfonnedm iserably on
          anything as A m erican has deceitfully asserted a num ber of tim es. Again, it w ould be
          inappropriately speculativeto inferacauseforthe findingsatthistim e asthereisno known
          psychiatricorneurologicalcondition ident6 edasofnow.
          There w asnevera m entalhealth condition w hich would disqualify Lt. Co1Patterson from
   holding an A irm an M edicalFirstClass.   AmericanAirlinesconjureditsredherring,andsentthe
   Plaintiffto the discredited Dr.Knippa to develop a rationale to supportitsunlaw fulacts. Clearly
   thePlaintiffwouldhaveno motiveforfailingtoprovidean opinion thatin itssum totalispositive
   and supports the Plaintiffs position that he w as, counter to the allegations of Am erican, not
   suffering from any im painnent that w ould prevent his active em ploym ent as an airline pilot.
   Therefore,in spiteofthevigorousargum entbytheDefendant, and in lightofthe evidence thatthe
   D efendanthad in factpreviously received the M ay 6, 2016 letterasw ellas,its generally positive
  tone,thereisno evidencethatthePlaintiffhasin any way attempted to hideorotherwise prevent
  the fullpresentation ofdocum entsand evidence to thisCourtand the Defendantand therefore any
   sanctionsare inappropriate. ThereisclearevidencethatAm erican did notwanttheM ay 6, 2016
  letterto be considered by this Courtor anyone else.

                                              J.M otive
          In lightof the M ay 6,2016 letterto Dr.Caddy the Plaintiffs fundamentalnarrative is
  completely supported Thesmoking gun istheM ay 6th letterwhich clearlysupportsthePlaintiffs
  narrative and w asdenied to Dr.K ay during his deposition. In short,allalong Plaintiffhashad no
  medicalcondition(diagnosis)whichwouldmakehim ineligibleforanAirmanMedicalCertitkate.
  American'swishfulthinking isotherwise,yetno matterhow hardthey try, the facts
                                                                              'don'tsupport
  American'sred herringm ulti-tiered scheme.

          ltisPlaintiff sunderstanding thatin any case Plaintiffwasunderno obligation to notify
  Am erican of consultation with anyone at Comprehensive M ed Psych, as Plaintiff anticipated

                                                  7
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 8 of 23




   litigationwithhisem ployertoasserthisrightsunderU SERRA andwasnotseekingm edicaladvice
   ortreatm ent.Neitherwould haveAmerican accepted the resultsofan outsideexaminerasithas
   repeatedly stated. In fact,Lt.Co1Patterson passed the Cogscreen which contradicts Fonseca's
   latertesting.

          Dr.Kay did notadministera complete battery oftestsbutdid administerthe Cogscreen,
   TrailM aking Testand Connors Perfonuance Test in M arch 2016, w hich is w hathe determ ined
   required repeating. TheM ay 6th Bercaw letterm entionstwo areas, V erbalM em ory and Executive
   Function,both he attested did notdisqualify Patterson. K ay laterretested these item sin Oct2018
   anddeclaredtherewasnoaeromedicallysignificantmedicalcondition (asthereneverwas),that
   w ould m ake Patterson ineligible forcertification, neithercould he identify any underlying m edical
   condition which existed in 2016. D r's K ay and A bi-Rafeh both agree, Fatigue and sleep
   deprivation are the only plausible explanation.

              * Edwin Bercaw stated he did not w ant to conduct neuropsychological testing
                im m ediately afterthe plaintiffw astested w ith K nippa. He did itbecause his boss,
                   Dr.Kantormadehim doit. (ECF 132-11
              * Dr.Kay advised thatthe FAA would not accept the testresults performed on
                another clientw ithin 11 daysofbeing adm inistered another Cogscreen.

              @ DrCaddy w asconcerned overtheinvolvem entofN athaly Fonsecaw hom Patterson
                did recall doing much of the testing to include the Cogscreen. Bercaw being
                certitsedby Kayto perform thetestwalked outoftheroom and leftFonsecawith a
                copy ofA erom edicalPsychology to read. ln his deposition Kay com m ented this
                wasin appropriate administration.

          Them otivecould beacctlrately stated,Lt.Co1Pattersonhad hisrightto perform selwicein
  theuniform ed serviceviolatedby Am ericanwith impunity. Hewasadvisedthe Section20process
  wmsabypassofSection21whichhaddueprocess.Americanwantedhim goneandhadsubjeded
  him to aprocessrife w ith abuse and fraud. Caddyadvisedhim hewasted$3,500dollarsconsulting
  with Kantor.Caddy was correct,he confirm ed with Bercaw , N athaly Fonseca's credentials.
  Bercaw ,admitted thathe had nottrained orevaluated Fonseca's ability to conductthe testing.
  Fonseca certainly was not qualifed to adm inisteror even monitorthe Cogscreen yetplaintiff
  passedtheCogsereen.Plaintiffhascleady shown Ameriean'sm otive. Jnm esBondsadmittedthat



                                                   8
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 9 of 23




   hewasouttogetLt.Co1Patterson andthetlightofficedidn'thavethemoney to payhim fortaking
   m ilitary leave.

                 6. PsvcholozicalBaseline doesn 'tsupportA merican '
                                                                   ,
                                                                   çRedH errinz
          Lt.Col.Patterson was employed by Am erican in early 2000. Atthe tim e American
   em ployed an çlA stronautPhysical''fora11pilotsto includethe adm inistration ofthe Cogscreen-A E
   and severalotherpsychologicaltests to determ ine fitness. Am erican had no issues allow ing him
   to fly asapilotthen and particularly on September22,2015 through September24, 2015. Only
   w hen he asserted his righs and defied Bonds w as the stale M arch 2015 com plaint resurrected.
   G iven the solid baseline established since the year2000, thepsychologicaltesting ofM arch,2016
   should be view ed aspartofA m erican'sm ulti-tiered schem e. H ypothesizing absentsolid m edical
   grotmds iswild speculation. As the Plaintiffwas medically and psychologically qualified for
   military servicewithoutwaiverorlimitation wellbeforeaftertheeventsofM arch, 2016 itshould
   bediftkultforthisCourttoacceptAmerican'spositionthatitsownandmoresubjectiveevaluation
   was correct. Even Dr.K ay in his 2018 evaluation cannot define a diagnosis of a disqualifying
   condition because there neverw asone from the year2000 through Oct2018. (SeeExhibit5).



                               7. Dr.Ibrahim Abi-Rafeh.M D
          Dr.Abi-Rafeh,has reviewed the exnm inations and findings/no-diagnosis of Patterson
   throughoutthe cotlrse of this m atter. H e opined, ûtl attributed the low scores on the cognitive
  testing to stressand fatiguedue tojetlag and lack ofsleep,and notan underlying medicalor
  neuropsychologicalissuew hich w ould disqualify him from holding an airm an m edicalcertiGcate''.
  Healso opined on Am erican'sstated reasonsforthe Knippareferral, wasto assessthe m entaland
  em otionalstability and notthe cognitive abilities, w hieh there w ere no know n issues.He further
  notes a discrepancy in Knippa'sreportwhich supportshis assertions. ûéN o teclm ical lapses of
  performance were known to have been alleged''. Sûpatterson's perform ance in the m ilitary and
  prom otiontoBoeing 767Captainisatestnmenttothelack ofcognitivedetk iency orpsychological
  issues...''(SeeExhibit6).(DE 96-51.

                                         #. PassazeofTime


                                                  9
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 10 of 23




          Lt.Co1Patterson soughtthe advice and cotmselofDr.Jeffrey KantoratComprehensive
   Medpsych (CM S),inanticipationoflitigation (reported to bean experienced neuropsychologist
   andsomeonewhocouldrefuteAmeriean'sclaims)in early 2016.TheAlliedPilot'sAssociation
   cautionedplaintiffagainstusing Non-llimsqualified practitioners, w hen K antor wasdisclosed to
   them.In alast-minutebaitandswiteh,Kantoradmittedhewas(atthattime)notHIM S qualified.
   (atwo-day substanceabusecoursetaughtby none otherthan Dr.Gary Kay),Lt.ColPatterson
   notised K antor he w as notgoing any further, because ofthe discrepancy,Kantorthen proffered,
   Dr.Edw in Bercaw ,who w as HIM S qualiled as a last-m inute baitand sw itch. ln ahtlrried rush,
   Bercaw then requested consent for N athaly Fonseca a student to observe, on the day of the
   consultation. However,Dr.Bercaw soon disappem'ed and wasnotseen untiltheend oftheday.

          N early a yearlater,Lt.ColPatterson's counselw ould file a com plaint againstA m erican
   Airlines w ith this court. The courtestablished a nine-m onth period of discovery in w hich no
   depositions w ere conducted. N early a year after the filing, Lt.Co1Patterson would appear at a
   deposition the only one scheduled by Am erican. M ichael H olt, Am erican A irlines attorney
   appearedbeforeJudgeOtazo-Reyesanddeclared thatAm ericanhad notconducted any discovery
   otherthan Lt.Co1Patterson asacostsavingsmethod.

          Lt. Col Patterson was deposed in M arch 2018, nearly three vears after the unfounded
   eorporate seetlrity reportand fwo years afterhe consulted with Dr.Kantor and Dr. K ay about
   pending litigation w ith the defendant. Patterson w as advised by his counselnotto carry personal
   notes orflesto the deposition and to rely only on hism emory. He w as further advised by his
   expertwitnessno consideration would begiven to ComprehensiveM ed Psych and detailsofthe
   very shortdayweresoon forgotten. Patterson wasnotgiven theopportunity to read orcorrecthis
   deposition.Al1ofthe foregoing 1ed to a seriesofeventsin which the briefdiscussionswith Dr.
   Bercaw,which took placem ore than two yearsprior, were,espedally in lightofthefactthatDr.
   Bercaw w asonly tangentially involved in any testing, triedthePlaintiffsm emory.M ostofusfind
   recalling meeting we had weeks or months ago as a mem ory test, and eventually Plaintiffs
   memory wasjogged sufficiently torecallDr.Bercaw. Plaintiff'sfailuretorecallDr.Bercaw's
   name orthe detailssurrounding hisadivitieswasnottheresultofany attem ptto be fraudulent,
   butratherwas simply hisinability to remem ber, having been told thatifhe did notremem ber
   clearly,he should,since he w asunderoath, say ''ldon'
                                                       tknow 'orwordssim ilar,which isexactly
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 11 of 23




   w hat he did since a the tim e he had no recollection of Dr. Bercaw . Dr.G ary G .K ay in his
   deposition,(ECF 154-41at165:16statesp''

                      * I'm nottrying to be funny,but it's been hard to pronotmce Bercaw . And
                        m aybe itw asthe prontm ciation thatdid notring a bell.

                                             #. F,4z4 8500
          Thedefendanthasdroned ad nauseum aboutthe FA A Form 8500. TheFederalA irSurgeon
   is the sole federalentity fordetermining a pilot's fitness forduty and issuance ofthe Airm an
   M edicalCertifk ate. The N ationalTransportation Safety Board can ovenide the A irSurgeon but
   only in non-discretionary circum stances. A m erican has adm itted that it cannot determine the
   validity ofan A irm an Certitk ate,as itsenta letterto the FederalA ir Surgeon requesting review
   ofapilot'snewlyissuedmedicalcertifkate,JeralAhtonedeposition(ECF 57,Attach3).Theletter
   wasabad faith attemptto furtherharm thepilotwhohad been issuedhismedicalcertificatemonths
   priorand one whom American apparently agreed to settle with and return to work. The FA A is
   thesolejurisdiction forhandling issuancesofAinnan Certificates.Guvre v.United StatesFire
   Insurance Co.97 A .D .2d 964. Errors ifany,on the FA A Form s 8500 of Lt. Co1Patterson have
   been corrected and w ere subm itted to the FAA during the m ostrecent application process. The
   FAA continued to issuean Airm an M edicalCertificateFirstClassto Lt. ColPatterson.

          Reporting a previous m edical condition will not necessarily result in the autom atic
   revocation of a pilot or airman medical certificate by the FAA .          N either, D rs. K nippa,
   Bercaw/Fonseca,Kay,Hastings,AbiRafeh,Tordellaorthe U .S.A rm y m edicaldepartm ent,ever
   diaznosed anv medicalcondition which would renderLt. ColPatterson inelizible foran airman
   medicalcertifl
                -cate,oneoftheessentialjob requirementsatAmericanAirlinestobeapilot.(See
   Exhibit7)ItwouldhavebeenverydiftkultforLt.ColPatterson to concealamedicalcondition
   from the subsequent large num ber of evaluators w ho w ould observe him for hours perfonning
   captain duties. D rKay in his deposition addressesthe m atter ofreporting to the FAA .

              * He statestçtheFAA triesto bevery lenient.
              * 1findtheyareveryunderstandinf'.
              . They'repretty open minded''
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 12 of 23




           Plaintiffhasheld a First-class Ainnan M edicaland none ofthe experts consulted have
    everdiagnosed adisqualifying personality disorderormentalhealth condition.

                 10. American's Culture ofRetaliation andPoorxo fe/pRecord       .   -



          W hileAmericanpushesitsred herring on the Court, American'sown record ofsafety with
   theFAA isrepletewith falsification and endangermentofthepublic. The record isrelevantsince
   Americanhasargueditsactionsin removing thePlaintiffweresafetyrelated. A s ofJuly 10,2018,
   the U .S.D epartm ent of Transportation, Office of the Inspector General issued a reportwhich
   describes situations in which Am erican, in collusion w ith certain FAA em ployees,disregarding
   the safe operation and testing of A m erican A irlines aircraftand provided tûdirt''to the FA A on
   complainingpilotstodiscreditthem (SeeExhibit8)

          M ore recently,on February 6,2019, theTransportation W orkersUnion,which represents
   the A m erican A irlines m echanics, sent a stern rebuke to Doug Parker the CEO of Am erican
   Airlinesregarding retaliation oversw-#f .
                                           yandmaintenanceconcerns.AnFAA reportdetermined:
   American Airlines llpressured (mechanicsl to not record discrepancies,take shortcuts with
   m aintenance activities,orim properly sign-offon workwhichwtz-çnotactuallv com pletel '. The
   irony ofthese disclosures,including thebom bshellCB S report, (SeeExhibit9),isthatatthevery
   snmetimethatAmericanwasbyeveryobjectivemeasuretakingshortcutstoprogramsrequiredto
   keep the flying public safe,they were atthe sametime subjecting pilots,like the Plaintiff,to
   constructive term ination on a claim thathe posed a ''risk'' (SeeExhibit10)
                                                            .


          Thecultureofintim idation and lyingtotheFAA , apparentlypervadesthe entireAm erican
   Airlinescorporation andisnotlimited tojustuppermanagement. Two U.S.Senatorssigneda
   letterto the FAA adm inistrator demanding answersoverthese serious safety allegations. (See
   Exhibit11) Lt.ColPattersoncostAmericanmoney,rDE 57-71andtheydidn'tlikeit.So,when
   safety isconvenient,the company arguesand exploitsit, when costly,they avoid itand 1ie about
   it. ln lightofthe indications ofAm erican's true motivations fortheir actions to discreditand
   besm irchthePlaintifpsreputation,itisequally importantforthisCourtto considerthatwith over
   28yearsaviation experienceand thousandsofhottrsin the air, Plaintiffhas com pleted every FA A
   certification ride successfully on the frstattem ptand hasalso successfully completed dozensof
   FAA proficiency checks on the firstattemptwith no question aboutjudgementormemory
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 13 of 23




   whatsoever. There is a large gulfbetween making an erroron a docum entand notperforming
   required safety related item sw hich can resultin lossofhum an livesand dam age to the aircraft.



                          11.W eaponizinz ofthe PlaintiffsM entalH eaIth
           A m erican A irlines subm itted to this courtthat it w as concerned about the safety of its
   passengers and in response to thatconcern decided to ground Lt.ColPatterson imm ediately in
   Septem berof 2015. Am erican has em ployed a m ulti-tiered schem e to harm the Plaintiff. The
   linkage by and betw een the W hitehouse com plaintand the grounding ofthe Plaintiffis specious
   notonly because ofthe tim ing,occurring alm osta year prior that action,butcam e im m ediately
   during the Plaintiffs m ilitary service which gives rise to the instant claim s in this action under
   U SERR A. A m erican has continued a practice, w hich it uses to put pilots careers on in an
   unrecoverable steep dive (pun intended) withouteven a diagnosis of any mental disorder.
   A lthough the m entalhealth ofpilotsisofgreatconcern,A m erican'susesthe m entalhealth process
   aweapontopunishemployeeswhotheDefendantfindsarenotwillingtosimplytoetheline.(See
   Exhibit12).Itisan industry widepracticetodeny apilotofdueprocesswith apre-determined
   outcom e.Both the instant action, with the Plaintiff and the case involving Captain Dale are
   demonstrative ofthistype ofsystematic and willfultreatmentofAm erican'semployees in that
   regard.(SeeExhibit12). Lt.Co1Patterson'ssupervisor,Sean Scialfiaadvisedin Sept2015that
   the W hitehouse complaint should proceed through Section 21 and notSection 20. Given the
   veracity ofthe com plaintw as seriously in question and A m erican could notsubstantiate the claim s
   w hich w ere nothing m ore than an incoherentrant. The U S A irways pilotsw ho w ere laterm erged
   into A m erican's pilot group,espoused a distrust for their m anagem ent,w hich now m ake up a
   majority ofthe American Airlinesmanagement. Thisdistrustwas memorialized in the pilot
   contract,which stated a physicalexam could notbe used to discipline a pilotand once em ployed
   nopsychologicaltestingorexnminationwouldberequired.(SeeExhibit13).


                                 12. TheProiectW inum an Proeram
           A m erican A irlines w ould have this Courtbelieve thatit soughtto allow the Professional
    StandardsCom m ittee ofthe Allied Pilot'sA ssociation an opportunity to resolve theissuesbetw een
    the Plaintiff and W hitehouse. The A llied Pilot's A ssociation Professional Standards Scope of

                                                   13
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 14 of 23




   W ork contains a specific prohibition for the A PA 'S handling any crim inalallegations or m ental
   health issues and therefore itw asoutside the authority ofthe A PA PS to resolve any such claim s
   (SeeExhibit14). Ratherthan theAPA addressingthoseissues,any potentialmentalhealth or
   substanceabuseissueswithpilotsarereferredtoProjectW ingman.(SeeExhibit15and 16)

          AmericanneveroncereferredthePlaintifforCaptainW hitehousetoProjectW ingman,a
   program which isabouthelping pilotsto m aintain theircareer. ln short,by the tim e Am erican
   had discharged the Plaintiffin 2016,thataction w aslong afterboth the M arch 2015 Corporate
   Security finding ofunfounded and the Section 21 allegationsw ere found to have no basis,but
   cnmeafterAm erican wasawarethatitfacedpending litigation overtheUSERRA violation.
   Because ofthe Patterson issue, the APA Pro Standardshasfundam entally changed theirscope to
   precludeAmericanAirlinesfrom misusingitinthefmure.(SeeExhibit17)

          13.A m erican'sA ttem pts to Disparaze Plaintiffs ProfessionalJudzm ent
          A fterthe issuesw ith the PlaintiffsU SERRA claim s,A m erican began to w ork diligently
   atdisparagingthePlaintiffsprofessionaljudgment. Specifically,Americansoughttodisparage
   thePlaintiffsprofessionaljudgmentregardingadiversionfrom aflight'sdestinationinLaPaz,
   Bolivia to Santa Cruz Bolivia overfoulw eather.Am erican has throughoutthe course ofthis
   litigation repeatedly disparaged the Plaintiffbased on the hearsay stem m ing from the
   W hitehouse com plaint. A A Captain Terry Eisenberg,authored a letterw hich w as subm itled to
   Americanduringitssection21investigation.(SeeExhibit5). American simplydisregardedthe
   Eisenberg letterand choseto continuewith thepretextualconclusionsitreached. American has
   gone to greatextentto villainize Patterson since diversionscostthe com pany m oney atthe
   possibleforfeitureofthecrew andpassengers.Plaintiffsprofessionaljudgmentandresponseto
   abnorm alsituationsw as satisfactory in furtherexnm ination to FederalA viation A dm inistration,
   asdem onstrated on m ultiple evaluations,w hich callinto question Am erican's assertionsto the
   contrary.(SeeExhibit18)
                                              14.D isputed Facts
          A m erican relishes the term tûdoctor shopping'',w hen referring to pilots involved in the
   Section 20 process. In fact,the snm e could be said aboutA m erican w here Dr.K ay received a
   num ber ofcom plaints about Dr.Knippa from Am erican pilots and this concerned Kay so m uch
   thathewnrnedAmericantheremightbeaproblem with usingKnippa.gECF 154-41AA M edical
                                                  14
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 15 of 23




    department was shutlered shortly after M arch 2016 due to the W estel'
                                                                         n M edical Evaluators
    debacle. American hasinsisted allalong anotherdoctor's opinion doesn'tmatterto them .
   only theirom zhand-picked doctorswho matter. A m erican has continued to refer to an em ailto
    Glenn Caddy asevidence ofdoctor shopping. Bercaw provided the reason,itwasaboutmore
   money.Theplaintiffhadjustshelled outoverthreethousanddollarsin anticipation oflitigation
   and Bercaw wasdem anding an additionalm oney and had noteven reviewed the resultswith the
   Plaintiff.Additionally,tossingthisrotteneggthatAmericanhad conjuredup,ontheFAA isnot
   exactly how things operate in the realw orld. A doctor w illprovide a verifiable diagnosis and a
   pilotw illeitherseek treatm entfrom thatdoctor and then approach the FA A for clearance. In this
   caseBercaw/Fonseca had no diagnosis. AsKay hascorrectly detennined, fatigue w asthe causal
   factor and the plaintiffshould have been invited back forrepeattesting in six w eeks.
                  Plaintiffdoes recallseeing the em ailfrom Bercaw during the deposition. H ere
   again,A m erican only providesthe courtpartof the story. Thatsam e em ailsaid no file attached
   asa simple reply. NeitherAmerican norBercaw have shown thattheplaintiff'received a copy.
   Plaintiffdownloaded a copy ofthe reportfrom Pacerw hich A m erican had uploaded. Plaintiffalso
   instnzcted Bercaw to forward acopy ofthe reportto hisattorney, W illiam A m long. Plaintiffw as
   billed forreceiving thatreportand Bercaw wasrem issin sendinga copy ofthe reporttoAm long.
   D x.K ay adm itted in hisdeposition hehad no inform ation thatCaddy, A m long orthe plaintiffhad
   a copy ofthe report.

                                15.D r.John H astinzs.M D .N eurolozist
          Dr. Hastingsconducted athorough NeurologicalExam ofLt. Co1Patterson on orabout
   M ay 2016. Hastings is a prom inentpracticing neurosurgeon and neurology consultant for the
   FAA. Dr.Hastingsfindingswere clearthatgiven the Plaintiffshistory and neuropsychological
   exam ination,there w as no neurologicaldisorder evident, finding him to be neurologically intact
   and whole.N ordid Dr.Hastingsfind any indication by way ofeitherhistory, exam ination orhis
   review ofmedicalrecordswhieh indicated a need forfurtherneurologicaltesting. ln cond usion
   Dr.Hastingsstated that''Itism yprofessionalm edicalopinion thatM r. Patterson posesno risk to
   aviation safety and thatheisfitto fly from aneurologicalstandpoint.''(SeeExhibit19).Hastings
   also conducted a cognitive assessmentmeasuring areassuch asvisuo-spatial, executive,nnm ing,



                                                  15
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 16 of 23




    mem ory,attention,language,abstraction,delayed recalland orientation functionsand found no
    areasofconcel.
                 nregardingmemoryorjudgment.



                                       #. D r.John A-a/ppl.Ph-d
    Although the Defendantwould have thisCourtbelievethatDr. John Knippa isa respected and
   knowledgeableclinician,infacthisopinionsaresubjecttorealand genuineconcernbased onhis
   pastdocum ented conduct. Asan example ofthatconcern, in the case ofPerrv Bartels v.
                                                                                     ç State
   Compensation Insurance Fund, 1998 M TW CC 62;W CC N o.9705-7753 a M ontana W orkm an's
   Com pensation Judge,M ike M ccarter opined:

       @ 1$47.M any ofDr.Knippa' sobservationsand opinionsareoutoflinewith theobservations
         and opinions of all other m edical professionals, ... f give no w eizht to D r. Kni
                                                                                           pna'
                                                                                              s
            npinions.''(SeeExhibit20)
            lnterestingly,althoughPlaintiffm adeaformalrequestofhissupervisoratAm erican, Brian
   Beach,requesting the Defendant provide him with the required return to work procedure,
   Am erican neitherreplied to thisformalrequestnordid itofferthe Plaintiffan opportunity to re    -


   testwith anotherim partialexam iner. Rather,inatransparentattempttocircumventtheprecarious
   legalposition itfound itselfin, American instead offered the Plaintiffan opportunity to return to
   work butonly ifhedropped a1lofhisclaim s, includingtheUSERRA claimscurrently beforethis
   Court.
            ln yetanotherindication ofthe biased nature ofthetesting ofthe Plaintiffundertaken by
   Dr.Knippa,Dr.Knippa failed to follow the clear proeedures setforth in Dr. K ay's textbook,
   A viation Psvchology,w hich recom m endsthatan average ofone day foreach w estw ard tim e zone
   crossed should be allowed in order fora pilotto acdimate and one- and one- halfdays going
   eastward should permitacclimationtosensitivetesting. (SeeExhibit21) Further,Dr.Kayadvised
   thatcertain tests such asthe TO VA , a testforADHD,should notbe adm inistered afternoon on
   the patient's hom e tim e zone. (See Exhibit 22). Equally as i    nteresting is that Dr.Knippa
   determ ined thatthe Plaintiff, who had successfully com pleted 24 years ilight experience without
  incidentand nearly 29 yearsin them ilitary suddenly mighthave developed ADHD . Contrary to
  D r.Knippa's findings, Dr.K ay subsequently adm inistered the Connors test for A D H D to the


                                                 16
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 17 of 23




    Plaintiffin June,2016 and again in Oct2018 and found, notunsurprisingly,thatDr.Knippa had
    hypothesized incorrectly the plaintiff m ight have A D HD . lt is believed thatthe only logical
    explanation forthisblatantm isuseoftestingprotocolswasatransparentattempton thepartofDr.
    Knippa,who,in servinghisclient,American, wasgrabbing atstrawstogiveclientsomething they
    could useto defend againstthePlaintiffspending and potentialU SERRA claim s. H aving never
   beensubjectedtosuchscrutiny,Patterson wasinformedbyhisunionandotherpilotsthattheAA
   FitforD uty Exnm ination w as in fact a m ethod forA m erican term inating his em ploym entw hen
   theSection21investigation had utterly failed. Am erican intentionallyscheduled Lt.ColPatterson
   w ith Dr.John Knippa,to induce severe fatigue even though requested by Patterson to reschedule
   the exam to a location m ore suitable to Patterson's circadian clock.

       * Dr.Gary Kay in hisdeposition clearly statesthatthe tim e ofreference used should be the
         evaluated pilot'stim e and notthe doctor'stim e.

       * D r.Knippa advisesthathe gave a1lofthe sensitive neurosych assessm entsin the m orning
         howeverM iam iand Califom ia arehardly in the sam etim ezone.                         ,

       @ Sending a pilotfora sensitive evaluation which issensitive to fatigue ism uch different
         than thatoftlying alzairplane fora living.

       * Kay also statesthatherelayed thecomplaintshewasreceiving aboutKnippatoAm erican
         A irlines which were a concel'n to him .

         Relevantto the case atbaristhedefendant'sblatantdisregard fortherightsof84 disabled
   pilots,who were notcovered undera strid liability clause such asthose found in USERRA , but
   nonethelesstheconductappearsto indicatethatAm erican engagedin rnm pantsystem icconduct,
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 18 of 23




    wherein if failed to uphold is statuary obligations and violated its employees' rights under
    num erousCongressionalA cts.61

            11.Am erican'.
                         çAnti-M ilitarvAnim us/poorRecord of&xs'éW#a4 Compliance
           American hasargued thatitisaveteran friendly company;however, veteranswho work
   forAm ericanareview edascostcentersandUSERRA complianceisgivenlittleattention. Several
   offcersare currently litigating with Am erican AirlinesoverUSERRA issuesin federalcourt. It
   seem s from the Plaintiffs perspective thatA m erican w ould rather litigate than com ply w ith the
   1aw.8 ln Woodall v. American Airlines,Inc. 3:       06-cv-0072 (N.D.Tex.) The case involves
   individuals who w ere either current or form er pilots forA m erican and is a class action law suit
   tmder38 U.S.C.j4301,etseq (USERRA). Thecomplaintalleged American Airlinesviolated
   USERRA by discrim inating againstpilotswhotook m ilitary leavesofabsence versuspilotswho
   had nottaken m ilitary leave. A m erican agreed to a settlem entand to com ply w ith the provisions
   ofU SERR A butas in the instant case, such prom ises are often broken. Am erican adm itted in
   Scanlan vAmericanAirlines(2:18-cv-04040)thatitviewsUSERRA complianceasadebatable
   option for strategic policy m akers, rather than a law w hich requires strict adherence, w hich


   684 disabled AA pilots w hose disability benefits were term inated by Am erican Airlines M edical
   Departm ent's, 'PilotDisability Nurse Case M anagem entCostSavings''scheme;w hich used reports
   prepared by seniorbudgetanalystsusing highly-structured actuarialcalculations, to im properly deny
   and/orterminate rightfulpilotdisabilitybenefitsbased on costsaving alone. Thisschem e wasdone
   in an effortto aide withgrossly underfunded pilotPension/Disability Plans, w hich annualSEC 10-K
   reportsshowed to be undedunded by as much as$3.28.This scheme was furtherfacilitated by
   American's Pension Benefits Administration Committee (''PBAC' ') who hired a known to be
   fraudulent3rdparty pilotdisabilityclaimsreviewerW estern MedicalEvaluators(''W M E'') (UDC AZ.
                                                                                          .

   Case No.2:17-cv-04059-SPL,M eadows'Reply, Doc.18,SOF68-107).

   7American'sPBAC hired W M E,asits3rdparty disabilityclaim sreviewer, butitw asnotaclinicalsource
   as required by the pilots contract,Instead it was an adm inistrative claims processorhoused in an
   industrialwarehouse,thatwasrife with fraud and proceduralirregularities, its office m anagerw asa
   convicted felon, its Corporate M edicalDirector had his m edicalIicense revoked for 10 years and
   suspendedtwice morethereafter(whileworkingforAmerican),itpaid subcontractdoctors120% of
   norm alexam fee to ''deny as m any claim s as possible'
                                                         '# when doctors didn't falsify reports w hen
   asked,then W M E sim ply fabricated reports and forged doctors' signatures. lt w as involved in a
   fraudulentdouble-billing scheme. fld.SOF68-111).
   8 Harwood IIIv.Am erican Airlines,1nc., (1:2017cv00484)
     Hoefertv.A m erican A irlines lncorporated, (4:18-cv-00466-A)
     SCAN LAN v.A M ERICAN A IRLIN ES G ROU P, INC.(2:18-ev-04040)
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 19 of 23




    indicates an unfortunate and reckless disregard for veterans'federally protected rights..
                                                                                                   (See
   Exhibit23).
          Prior to oral arguments for summary judgement, American transmitted
   threatening/defam atory com municationsto LtColPatterson basically stating itintended even if
   the courtdem anded Patlerson'sreinstatem ent, Am erican intended to terminatehim .
                                                                                           (SeeExhibit


                Col Patterson respectfully requests leave of this court to add a separate count of
   unlawfulreprisalunder38USC j4311,etseqandrequeststhecourttouseitsequitypowersunder
   38USC j4323($ tocompelAmericantoceasethisunlawfulbehavior W ithdrawalofthe notice
                                                                            .


   w illnot suffk e,the letters indicate an unfortunate and reckless disregard for veterans'federally
   protected rights. Plaintiffbelievesthatsuch behaviorw illnotstop untila courteom pelsA m erican
   to strictly com ply w ith the law .
           ln another case dem onstrating the nature of A m erican'sconduct, Plaintiff w as also m ade
   aware ofthe case ofCaptain Brian O strom , a pilotthatA m erican also sentto an irregularSection
   20 physicalexam ,an exam thatw as fraught with error. O strom later sued Am erican over the
   section 20 irregularities and apparently settled, asthe case did not go to trial. O strom iscurrently
   flying for Am erican A irlinesas a captain. DrJeralAhtone wasquestioned abouta letterhe sent
   to the Federal A ir Surgeon,regarding the psychological status of O strom after Am erican had
   agreed to settlewithhim andcleared him to resum eflying. Dr.Ahtone statesheneverexnmined

                                           21. Dr GlrpG.A-cp,Pk.d

         DrKay evaluated Lt.ColPatterson twice athis W ashington, D.C office. Kay unlike
   Knippa,ensured thatfatiguewasnota factorin both ofhisexaminations. Plaintiffdoesnotrecall
   and thereisno intake form forKay in therecord, asiscomm on with otherprofessionals. ln fact,
   Dr Kay quotes in his latestreportthatthe CM S findings were notconsidered to be clinically
  significantand wereattributedtopossibly having resulted from theAirman'sfatigue. Dr.Bercaw
  concluded there was nothing to indicate the presence of a disqualifying mentalcondition. An
  honestevaluatorwould notify the person being evaluated ofthe need for adequate restpriorto
  testing. Dr Kay contradicts his own testim ony later at his deposition by quoting the



                                                   19
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 20 of 23




    Bercaw/Fonsecareportsaying,thesejindingswerenotconsideredtobeclinicallysign6cantand
    wereattributed to possibly having resulted from theairman'sfatigue.

               * D r K ay reports that Lt.Col Patterson w as referred by Dr. Caddy for follow -up
                 neuropsychological assessment and is presently employed by a cargo canier.
                  (8767 Captainactively flying the same aircrafthetlew forAmerican). Kay was
                  awarethatPatterson'slegalcasewasunresolved.

              * K ay furtherreportsthatPatterson wason tim e, fully alertand cooperative. There
                  wereno clinicalsignsofproblem swith attention and concentration.

              * K ay found thatCogscreen m easures ofspeed w ere in 47.5percentile.W ellwithin
                the norm forairlinepilotshisage. Accuracy was in the 62.5 percentile com pared
                to pilots his age.9 Patterson perform ed w ell on m easures of psychom otor
                coordination,processing speed, working m em ory, deductive reasoning,m em ory
                and tracking.Patlerson w astm likely to haveacquired cerebraldysfunction. ln other
                words,confirmingtheBercaw/FonsecareportaswellastheKnippareport.

              @ The ConnorsContinuousPerformance Test-llsuggestsagainstthe likelihood ofa
                clinically significantproblem w ith vigilance or attention. The California V erbal
                  (measlzreslenrningandlong-tennrecall).Pattersonwasabletorecall8ofthelist
                  wordson thefirstattem pt.Later14 oftheitem s. Both scoresfellin them id-range.
                  A fter a zo-m inute delay,he recalled 15 of the 16 list w ords and w as 1 standard
                  deviation abovethenorm .

              * N AB M azestest,92ndPercentile.

              * D -KEFS Tow erTest,90thPercentile.

              * D-KEFS Proverbsresponded to 7/8 m ultiple choice item sthereby dem onstrating
                reasonably good recognition ofverbalabstractions.

              @ The follow-up assessment provides reassuring inform ation regarding M r.
                Patterson'snelzrocognitive functioning. Perform ance on Cog screen m easures of
                response speed are largely consistentw ith thefavorable resultsin 2016. Additional
                testing of vigilance, m em ory and executive functions show intact
                neuropsychological ftm ctioning.M r. Patterson perform ed ator above average on
                m easures of verbal learning and m em ory. M r.Patterson would be considered to
                havenoaeromedically significantdetk its, the sam e statem entthatK ay m adew hen
                referring totheBercaw/Fonsecareportfrom 2016.


   9Asairlinepilotsage,judgmentandexperienceincrease. TheFAA encouragespilotstofollow
   established processes such as achecklistin a1lcircumstances. A ccttracy is m ore im portantthan
   speed,flipping the w rong sw itch can prove deadly.
                                                 20
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 21 of 23




               * û:Fatigue was more likely in the case of Lt. ColPatterson than acquired brain
                  dysftmction.''(SeeExhibit25)
                                               22.Conclusion
           American foeusesm uch ofitsargum enton the Bercaw/Fonseca reportgiving littlepress
    to the M ay 6,2016 letter,which expounds favorably for the Plaintiff. Bercaw attributed the
    findingsto fatigue and according to Kay they werenotaerom edically significant. Kay attributed
    K nippa's Sndings to fatigue.K ay relented that Lt. Co1 Patterson did not have a disqualifying
    mentalcondition in M ar2016 and doesn'thaveonenow , there were no causalfadorsofacquired
   brain dysftmction existing then,asthere arenone today, thereforethereisno sound medicalbasis
   to draw any conclusions that som ething m ight be wrong with the Plaintiff. Patterson holds a
   m edicaland is currently a captain on the Boeing 767. The FA A prom ulgated 14 CFR Part117 to
   m andate Flight and Duty Lim itations and Rest Requirem ents for tlight-crew m em bers. The
   Plaintiff, under threat of term ination, travelled to California and w as not afforded the snm e
   protectionsagainstdeclaring fatigued. The reportsofKnippa and Bercaw /Fonseca are im m aterial
   in the conceptofwhattheD efendantisseeking to accom plish. Fatigue isnota m entalillnessand
   there is nothing wrong w ith being tired. Hum ans spend atleast2,900 hoursperyearbeing tired.
   Being fatigued on any oneparticularorsetofdayswillnotresultin thedenialorrevocation ofan
   airm an certitk ate.A spreviously stated, theFederalAirSurgeon andN TSB retain strid authority
   overainnan issues to include ainnan m edicals.    Had Am erican given the plaintiffdue process
   notchanged theplaintiff sstatuswhile absentform ilitary service, Am erican w ould have never
   facedaviolationofUSERRA orhadtoconjureupaplethoraofexcusesasapretextfordoingso                .


   The plaintiffwasunaware ofKay'sprohibition on retesting within 6 weeks, Kantorand Bercaw
   wereawareand admittedthisnegligence.TheFAA willrejecttestresultswithin 1ldaysforone
   applicant,thenitwilldothatforal1andthiscourtshouldalsorejectAmericansdesiretousethose
   snm e results and preclude A m erican from any future use.    There is everything wrong with
   presenting irrelevantinformation to the courtand droning on aboutitsrelevancewhen in thefacts
   don't support the assertions, generally good doesn't equate to perform ed m iserably. ttN ot
   aerom edically''significantis Kay speak for nothing to see here m ove along. Based on the above,
   itisrequested thatthisCourtdeny theDefendant'sm otion in itsentirety, asthere isno evidence
   of fraud or hiding ofevidence on the pal4 of the Plaintiff and that this Courtis respectfully
   requested to grantthePlaintiffreliefassought.
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 22 of 23




    Signed and dated this24th day ofM ay, 2019




    R dney S. atteéon,Lt.Col,Pro Se
    1092 N W 139thTerrace
    Pembroke Pines,Florida33028
    (704)231-0909
                                   CERTIFIC ATE O F SE RV IC E

         I H ER EBY CER TIFY thaton 24th day ofM ay,2019,lfiled the foregoing w ith the Clerk

   ofthe Court. lalso certify thatthe foregoing docum entis being served this day on counselof

   record forD e endant,A m erican ' ineslisted below .




   Rodn S.Patterson,Lt.Col,Pro Se
   1092 N W 139* Terrace
   Pem brokePines,Florida 33028
   (704)231-0909

                                         SERVICE LIST

                                           Via U S M ail

   M ichaelA.Holt
   mholt@ fisherphillips.com
   Florida BarN o.:91l56
   FISH ER & PH ILLIPS LLP
   450 EastLasO lasBoulevard
   Suite 800
   Fol4 Lauderdale,Florida 33301
   Telephone:(954)847-4709
   MarkW .Robertson(ProHacVice)
   mrobertson@omm.com
   O 'M ELV EN Y & M YERS LLP
   Tim e SquareTow er,7 Tim es Square
   N ew York,N ew York 10036
   Telephone:(212)326-2000

                                                 22
Case 0:17-cv-60533-JEM Document 194 Entered on FLSD Docket 05/29/2019 Page 23 of 23




   TristanMorales(ProHacVice)
   tmorales@omm.com
   O 'M ELVENY & M Y ERS LLP
   1625 Eye Street,N orthwest
   W ashington,D C 20006
   Telephone:(202)383-5300
   AttorneysforAmericanAirlines,lnc.




                                         23
